The facts sufficiently appear in the opinion.
A writ of certiorari was heretofore issued for the purpose of reviewing the proceedings in the case of Easton against Watt, then pending in the Third judicial district court. The return to the writ shows that upon the day of its service that case was dismissed by plaintiff, Easton, upon his own motion and cost. The purpose of the writ having been accomplished, no advantage now can result to petitioner by a further examination of the return.
The dismissal of the case in the district court was a confession of error, and petitioner should have costs, without considering the question whether this was or not a proper case for certiorari.
It is ordered that the writ be dismissed, and that the costs be taxed against respondents.
  TALBOT, J., did not participate in this decision. *Page 60
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 61